Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 23, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  160534 & (32)(37)(39)                                                                                   David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160534
                                                                    COA: 349547
                                                                    Macomb CC: 2018-000127-AR
  LATAUSHA SIMMONS,
           Defendant-Appellant.

  _________________________________________/

         By order of March 3, 2020, the prosecuting attorney was directed to answer the
  application for leave to appeal the July 30, 2019 order of the Court of Appeals. On order
  of the Court, the answer having been received, the application for leave to appeal is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted. The
  motions for immediate consideration and for stay of proceedings in the 37th District Court
  are GRANTED. On motion of a party or on its own motion, the Court of Appeals may
  modify, set aside, or place conditions on the stay if it appears that the appeal is not being
  vigorously prosecuted or if other appropriate grounds appear.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 23, 2020
         p0916
                                                                               Clerk